NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



     United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted July 24, 2013
                                    Decided July 25, 2013

                                            Before

                             RICHARD A. POSNER, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

No. 12-3409

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Western District of Wisconsin.

       v.                                        No. 12-CR-47-BBC-01

DAVID MENDOZA-GUZMAN,                            Barbara B. Crabb,
     Defendant-Appellant.                        Judge.

                                          ORDER

         David Mendoza-Guzman, a Mexican citizen, pleaded guilty to unauthorized
presence after removal, see 8 U.S.C. § 1326(a). He came to the attention of federal
authorities in 2012 after a traffic stop in Wisconsin escalated to convictions for disorderly
conduct and resisting a police officer. His immigration offense carried a possible 20-year
prison term because Mendoza-Guzman previously had been removed from the United
States following his conviction and 2-year prison term for possession of heroin with intent
to sell, see id. § 1326(b)(2). The district court calculated a guidelines imprisonment range of
70 to 87 months based on a total offense level of 21—which includes a 16-level increase
because of the heroin conviction, see U.S.S.G. § 2L1.2(b)(1)(A)—and a criminal-history
category of V. The court sentenced him to 57 months.
No. 12-3409                                                                              Page 2

       Mendoza-Guzman has filed a notice of appeal, but his appointed lawyer has
concluded that the appeal is frivolous and moves to withdraw under Anders v. California,
386 U.S. 738, 744 (1967). Mendoza-Guzman has not accepted our invitation to respond to
counsel’s submission. See CIR. R. 51(b). We review only the potential issues identified in
counsel’s facially adequate brief. See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir.
2002).

        Mendoza-Guzman has told counsel that he does not want his guilty plea set aside,
so counsel properly omits from her Anders submission any discussion about the adequacy
of the plea colloquy or the voluntariness of the plea. See United States v. Konczak, 683 F.3d
348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 670–72 (7th Cir. 2002).

        Counsel tells us that she reviewed the district court’s guidelines calculations but did
not find even a potential claim to discuss. That leaves as a possible ground for appeal only
the reasonableness of the prison term. That term is below the guidelines range and thus
presumptively reasonable, see Rita v. United States, 551 U.S. 338, 347 (2007); United States v.
Klug, 670 F.3d 797, 800 (7th Cir. 2012), and counsel offers no reason to disturb that
presumption. Moreover, the district court adequately assessed the factors in 18 U.S.C.
§ 3553(a), including Mendoza-Guzman’s difficult upbringing, extensive criminal history,
and prior unlawful entries into the United States. The court reasonably concluded that the
term it chose, which was below the guidelines range, is appropriate to reflect the
seriousness of the offense and to promote respect for the law while achieving parity with
the sentences of similarly situated offenders.

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.